United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3316
                         ___________________________

                                 Michael Ray Westfall

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

    Carolyn W. Colvin, Acting Commissioner, Social Security Administration

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                                Submitted: May 4, 2016
                                 Filed: May 19, 2016
                                    [Unpublished]
                                    ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Michael Ray Westfall appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Upon de novo review,


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
we agree with the district court that the administrative law judge’s (ALJ’s) decision
is supported by substantial evidence on the record as a whole. See Lott v. Colvin, 772
F.3d 546, 548-49 (8th Cir. 2014). Specifically, we conclude that Westfall failed to
meet his burden of showing that his mood disorder amounted to a severe impairment,
see Kirby v. Astrue, 500 F.3d 705, 707-08 (8th Cir. 2007) (claimant bears burden of
showing impairment is severe, i.e., that it has more than minimal effect on his ability
to work); and that, under the circumstances, the ALJ was not required to develop the
record on the mood disorder, see Mouser v. Astrue, 545 F.3d 634, 639 (8th Cir. 2008)
(ALJ is not obliged to investigate claim not presented at time of application for
benefits and not offered at hearing as basis for disability). We further conclude that
the ALJ’s residual functional capacity (RFC) findings were consistent with the
assessments and diagnostic test results, and with the ALJ’s unchallenged
determination that Westfall’s subjective complaints were not entirely credible, see
Myers v. Colvin, 721 F.3d 521, 527 (8th Cir. 2013) (RFC determination must be
based on medical records, observations of treating physicians and others, and
claimant’s own description of his limitations; it must be supported by some medical
evidence); and that Westfall did not establish a more restrictive RFC, see Martise v.
Astrue, 641 F.3d 909, 923 (8th Cir. 2011) (burden of persuasion to prove disability
and demonstrate RFC remains on claimant). While treating physician’s RFC opinions
are entitled to deference, they do not automatically control, see Perkins v. Astrue, 648
F.3d 892, 897-98 (8th Cir. 2011); and a physician’s opinion may be discounted when
it is based largely on a claimant’s own subjective reports of symptoms and limitations,
see McDade v. Astrue, 720 F.3d 994, 999-1000 (8th Cir. 2013). The judgment of the
district court is affirmed.
                          ______________________________




                                          -2-